DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Status of Claims
Claims 1-29 are pending and allowed herein per Applicant’s 08/27/2021 amendments.  In the amendment, claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16-21, 25, and 26 are amended.  Claims 30-33 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 670 and 680 of fig. 6 and 850 of fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims overcome or render moot all of the objections and rejections of the non-final Office action, mailed 05/27/2021.  Additional comments with respect to specific rejections are made below.
35 U.S.C. 101
Applicant’s amendments to the independent claims provide significantly more than the identified abstract idea; thereby transforming the abstract idea to patent eligible subject matter when the claimed elements are considered in the ordered combination.
35 USC 103
The closest prior art of record is to Rathi et al (US 2014/0142948), Breed (US 2007/0005202), Takahashi et al (US 2015/0094927), Takagi et al (US 6,441,748), and Marumoto et al (US 2011/0112719).  However none of these references either individually or in combination would have allow one of ordinary skill in the art at the time the application was filed to recognize the claimed invention as anticipated or obvious.
Rathi et al (US 2014/0142948) whose novelty is a method that involves receiving data from sources associated with a vehicle by processors i.e. CPU.  Context information is identified by the processors based upon the received data.  Audio data received in association with the vehicle are analyzed by the processors based upon the context 
Breed (US 2007/0005202) whose novelty is a vehicle has a diagnostic system arranged on a vehicle to determine whether any of a set of components is operating non-optimally, where the components generate an output indicative or representative of the determination.  A communications device is coupled to the diagnostic system and is arranged to direct a transmission of the output of the diagnostic system to a remote location.  The diagnostic system comprises a set of vehicle sensors, where each sensor provides a measurement related to a state of the sensor or a measurement related to a state of the mounting location. The disclosed advantage is the utilization of the diagnostic system that efficiently generates, transmits, manages and responds to vehicle diagnostic information.
Takahashi et al (US 2015/0094927) whose novelty is method involves determining a first longitudinal acceleration target value 
Takagi et al (US 6,441,748) whose novelty is multiple sensors for detecting different road conditions are interchangeably fitted within slots in a sealed container which is arranged under the road surface.  A power source supplies power to the sealed sensors.  A RTK-GPS (Real Time Kinematics Global Positioning System) transmitter and/or receiver in the container provides communication between the sensors and an external station. The disclosed advantage is the system is inexpensive and easily maintainable, and measures and monitors the surface conditions of the road accurately.  The sensors are interchangeably replaced with ease and 
Marumoto et al (US 2011/0112719) whose novelty is a device that records the image information of exterior of vehicle acquired by a camera.  An abnormality detection unit detects the abnormal state of vehicle.  The auxiliary data is acquired when the abnormal detection unit detects abnormal state of vehicle.  The auxiliary data is combined with recorded image information by control unit when abnormality is detected.  The image information after combination is recorded as image information related to abnormality detection by control unit.  The disclosed advantage is since the control unit records image information combined with auxiliary data as image information related to abnormality detection, the abnormal information of the vehicle can be recorded effectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andres et al (US 2020/0202636 A1) teaches a computing processor, a fault value associated with the received one or more fault messages.  The fault value indicative of a period of time or a number of events from an initial received fault message.  The method also includes transmitting, from the computing processor to a third party in communication with the computing processor, the fault value.  The method also includes receiving, from the third party, a service notification, and displaying, on a display in communication with the computing processor, the service notification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FOLASHADE ANDERSON/Examiner, Art Unit 3623